          Case 1:20-cv-07178-JGK Document 32 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     3/11/21
CHRISTINA MULLIGAN, et al.
             Plaintiffs,                              20-CV-7178 (JGK) (BCM)
        -against-
                                                      ORDER
754-768 BRADY OWNERS CORP., et al.
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the parties' confidential joint letter advising the

Court as to the status of their settlement negotiations. No later than March 18, 2021, the parties

shall     again       submit    a      confidential      joint    letter,    by      email      to

Moses_NYSDChambers@nysd.uscourts.gov, updating the Court as to their settlement

negotiations.

Dated: New York, New York
       March 11, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
